Title: To George Washington from Robert Dinwiddie, 8 April 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Apr. 8th 1756

You formerly had a Commission to appoint Courts Martial, as that was not explicit enough, but rather a Repetition of the Act of Assembly. I therefore send You enclos’d an Order to appoint such Courts when You shall see proper, & it’s agreeable to Colo. Innes’s Order from General Braddock.
I hope the Affairs of the Regimt are not in so bad a Condition as represented here. The Assembly were greatly inflamed being told that the greatest Immoralities & Drunkenness have been much countenanced and proper Discipline neglected; I am willing to think better of our Officers, & therefore suspend

my Judgement till I hear from You. I desire You will keep them properly employ’d in Patroling the Woods & if possible to scalp some of the barbarous Enemy to prevent & discourage the inhuman Murders in our back Settlements. Majr Lewis & his Men are return’d having done nothing essential. I believe they did not know the Way to the Shawnesse Towns; I expect him in Town to give a proper Acct of his March &ca. I wish You Health & hope to see You here soon. I remain Sir Your Friend & humble Servt

Robt Dinwiddie

